UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended: June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato, Minnesota 56001 (Address of principal executive offices) (507) 625-7231 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value American Stock Exchange Preferred Stock Purchase Rights American Stock Exchange Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
